UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 3, 2013 OCCIDENTAL PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-9210 95-4035997 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10889 Wilshire Boulevard Los Angeles, California (Address of principal executive offices) (ZIP code) Registrant’s telephone number, including area code:(310) 208-8800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03.Amendments to Bylaws Effective May 3, 2013, the Board of Directors of Occidental amended the By-laws of the Corporation toprovide that the Chairmanof the Board of Directors and the Vice Chairmanof the Board of Directors, if any, will be elected from among the Independent Directors.The By-laws, as amended, are attached as Exhibit 3(ii). Item 9.01Financial Statements and Exhibits. 3.(ii) By-laws of Occidental, as amended through May 3, 2013. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCCIDENTAL PETROLEUM CORPORATION (Registrant) DATE:May 8, 2013 /s/ DONALD P. DE BRIER Donald P. de Brier, Corporate Executive Vice President and Corporate Secretary EXHIBIT INDEX Exhibit Number Description 3.(ii) By-laws of Occidental, as amended through May 3, 2013.
